 Case 1:18-cr-00014-VM Document 370 Filed 05/21/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
UNITED STATES OF AMERICA           :
                                   :    18 CR 14 (VM)
     - against -                   :
                                   :    ORDER
STEVEN ARENA,                      :
                                   :
               Defendant.          :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

      The Court sentenced defendant Steven Arena (“Arena”) to

366   days’   imprisonment   followed   by   3   years’   supervised

release. (See Dkt. Minute Entry dated 11/15/2019.) Arena is

serving his sentence at the Federal Medical Center, Devens

(“FMC Devens”).

      Arena requested immediate compassionate release pursuant

to 18 U.S.C. Section 3582(c)(1)(A) (“Section 3582(c)(1)(A)”)

on March 18, 2020, March 19, 2020, and April 3, 2020, due to

the COVID-19 pandemic (the “Motion”). He noted in his Motion

that he had not exhausted his administrative remedies within

the Bureau of Prisons (“BOP”) but argued that the Court should

excuse his failure to exhaust due to the urgency of his

situation, highlighting his many medical conditions that make

him especially at risk for contracting a severe form of COVID-

19. In two separate Orders dated March 20, 2020 and April 4,

2020, the Court denied his request. (See Dkt. Nos. 353, 354.)
    Case 1:18-cr-00014-VM Document 370 Filed 05/21/20 Page 2 of 5



        By letter dated May 14, 2020 (“May 14 Letter”), Arena

renewed his Motion for immediate compassionate release. He

attached to the May 14 Letter a transcribed version of the

letter of denial from the Warden of FMC Devens and various

medical records.1 Arena informs the Court that he has now

exhausted his administrative remedies, as the Warden received

his request to be considered for compassionate release on

March 27, 2020, and subsequently denied his request. (May 14

Letter at 1-2.) Arena notes that the Warden’s denial fails to

recognize certain of his health conditions, and that FMC

Devens cannot treat one of them. (Id. at 2.) Arena more

generally argues that because of his medical conditions,

remaining imprisoned places him at an extreme risk. (Id. at

3.)

        Pursuant to the Court’s Order, the Government responded

on May 19, 2020. (“Opposition.”) The Government concedes that

Arena suffers from multiple conditions that place him at high

risk should he contract COVID-19. However, the Government

argues      that   Arena    has        not     demonstrated,        as   Section

3582(c)(1)(A)      requires,      an    “extraordinary        and    compelling

reason”     that   would    warrant          reducing   his   sentence.      The

Government notes that FMC Devens is a medical facility that



1The Court will file these records under seal and will direct both parties
to file their motions in redacted form on ECF.

                                        2
    Case 1:18-cr-00014-VM Document 370 Filed 05/21/20 Page 3 of 5



is well equipped to provide Arena with medical care, and

argues that Arena has failed to show any deficiency in his

care.     (Opposition    at   2.)   FMC     Devens   has   taken    multiple

precautions      in   light    of   COVID-19,        including     isolating

affected individuals, requiring inmates to wear masks, and

deploying screening measures; as of May 19, 2020, every inmate

had been tested over the preceding few days. (Id. at 3.) The

Government also points out that Arena has served only half of

his sentence. (Id. at 4.)

        The Court notes at the outset that it remains highly

sympathetic to the many fears that COVID-19 presents to

incarcerated individuals. The Court also assumes without

deciding that Arena has demonstrated exhaustion, given that

the Warden received his request on March 27, 2020.2 However,

before reducing a term of imprisonment or supervised release,

the Court must consider the factors set forth in 18 U.S.C.

Section 3553(a) and find that “extraordinary and compelling

reasons       warrant     such      a       reduction.”     See      Section

3582(c)(1)(A)(i).       Section     1B1.13      of   the   United     States

Sentencing Guidelines (“Section 1B1.13”) provides guidance on

the circumstances under which “extraordinary and compelling




2 See United States v. D’Acunto, No. 18-CR-14, 2020 WL 1904007, at *1-2
(S.D.N.Y. Apr. 16, 2020) (noting ambiguity in the law regarding
exhaustion).

                                        3
 Case 1:18-cr-00014-VM Document 370 Filed 05/21/20 Page 4 of 5



reasons”     exist,    including,           but    not       limited     to,     serious

medical conditions. Section 1B1.13 Application Note 1(A)(i).

       Ultimately,       the        Court       finds    that      Arena       has     not

demonstrated      that     extraordinary               and    compelling         reasons

warrant a reduction in sentence at this time. Arena has not

shown that the steps taken by FMC Devens are inadequate, and

as the Government notes, Arena is already in a setting that

is designed to provide him with prompt medical care. While

Arena argues that the Warden’s denial ignores certain of his

medical conditions, he does not argue that FMC Devens is

unable to treat those conditions. And while Arena cites to

records suggesting that only one physician is able to treat

another      condition,        the    Warden       specifically          cited        that

condition in his denial and stated that FMC Devens is able to

manage it. While the Court understands Arena’s concerns, it

is   persuaded    that     FMC       Devens       is    taking      precautions         as

necessary. See, e.g., United States v. Brady, No. 18 CR 316,

2020    WL    2512100,         at     *3–4       (S.D.N.Y.         May     15,       2020)

(acknowledging        serious         nature       of        defendant’s         medical

conditions but denying compassionate release where conditions

stable and managed in BOP facility); United States v. Garcia,

No. 18 CR 802, 2020 WL 2468091, at *5–6 (S.D.N.Y. May 13,

2020)   (denying      compassionate              release      to   defendant          with



                                            4
 Case 1:18-cr-00014-VM Document 370 Filed 05/21/20 Page 5 of 5



asthma, hypertension, and heart conditions housed in facility

with 40 documented cases of virus).

       The Court recognizes that medical conditions at FMC

Devens   conceivably     could   change   materially,       so    that   the

facility would be unable to provide Arena with health care

appropriate   to   his   needs.   If   Arena    is   able    to    present

sufficient evidence supporting such a showing, he may renew

the motion at that time.

       Accordingly, it is hereby

       ORDERED that the motion of defendant Steven Arena for

compassionate release is DENIED. The Government and Arena are

directed to submit redacted versions of their submissions on

ECF.

SO ORDERED.

Dated:    New York, New York
          21 May 2020


                                   _________________________

                                          VICTOR MARRERO

                                               U.S.D.J.




                                   5
